Citation Nr: 0213082	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  94-37 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a fracture of the right (major) clavicle.  

2.  Entitlement to a separate compensable rating for a status 
post surgery scar, residual of a fracture of the right 
(major) clavicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from March 1985 to 
January 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in relevant part, denied service 
connection for a disability manifested by chest pain; and 
granted service connection for residuals of a fracture of the 
right clavicle and assigned a 10 percent rating effective 
January 14, 1994, the day after the veteran's discharge from 
service.  

In August 1999, the Board remanded the case to the RO for 
further development.  In a June 2002 rating decision, the RO 
granted service connection for holosystolic, non-radiating 
murmur (claimed as chest pain) and assigned a noncompensable 
rating, effective January 14, 1994; and granted a 30 percent 
rating for residuals of a fracture of the right clavicle, 
effective January 14, 1994.  

In his written brief, the veteran's representative remarked 
that the issue of entitlement to service connection for a 
disability manifested by chest pain had not been included in 
the June 2002 supplemental statement of the case.  However, 
service connection was granted for holosystolic, non-
radiating murmur and the veteran was notified of this action 
in the June 2002 rating decision.  Hence, inclusion of this 
issue in the subsequent supplemental statement of the case 
was not required.  Furthermore, the grant of service 
connection represents a full grant of the benefit sought on 
appeal, and there is no indication that the veteran expressed 
disagreement with the rating assigned.  Hence, this issue is 
no longer in appellate status and will not be addressed in 
this decision. 

The Board notes that in a July 1995 rating decision, a RO 
hearing officer, in pertinent part, granted service 
connection for residuals of a right brachial plexus injury 
(secondary to the residuals of the right clavicle fracture).  
A 10 percent rating was assigned for that disability, 
effective January 14, 1994.  The veteran did not file a 
notice of disagreement with regard to that rating 
determination and it will not be addressed in this decision.  

In his September 1994 VA Form 9, the veteran checked that he 
wished to be scheduled for a personal hearing before a Member 
of the Board.  However, in the subsequent section, he 
clarified that he wished to be scheduled for a personal 
hearing before a hearing officer at the RO.  This hearing was 
held in December 1994.  

During the course of his appeal, the veteran relocated and 
his file was transferred to the Cleveland, Ohio, RO.  

The issue of entitlement to a separate compensable rating for 
a status post surgery scar, residual of a fracture of the 
right (major) clavicle is the subject of a Remand following 
the Order section of this decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  Disability associated with a fracture of the right 
clavicle is manifested by mild loss of muscle function, 
limitation of adduction to 90 degrees, with pain, weakness, 
and fatigability upon use.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for residuals of a fracture of the right clavicle have not 
been met for any period of time since the veteran's discharge 
from service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
5.56, 4.71a, 4.73, Diagnostic Codes 5201, 5303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Rating decisions, a statement of the case, supplemental 
statements of the case, and VA letters to the veteran, 
apprised the veteran of the law applicable in adjudicating 
the appeal, the reasons and bases for VA's decisions, and the 
information and evidence needed to substantiate the claims.  
Specifically, in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), a January 28, 2002 letter from the RO 
apprised the veteran of the development VA would attempt to 
perform, and the evidence the veteran needed to provide to 
substantiate his claim for increased compensation benefits.  
The RO also noted that VA would make reasonable efforts to 
obtain relevant evidence; however, he was responsible for 
submitting the evidence.  The correspondence reflects that 
the veteran's representatives received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Private and VA treatment records were 
associated with the file and the veteran was afforded VA 
examinations in March 1994, August 1998, and November 1999.  

Additionally, the veteran presented testimony at a personal 
hearing before a hearing officer at the Seattle RO in 
December 1994.  He testified that he had difficulty doing his 
work as a carpenter because he could not hold the tools and 
he experienced pain and fatigue in the shoulder on a daily 
basis.  There is no indication that there exists any evidence 
which has a bearing on this case that has not been obtained.  
The veteran and his representatives have been accorded ample 
opportunity to present evidence and argument in support of 
this appeal.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  However, the January 1994 rating decision 
appealed was the initial rating which granted service 
connection for residuals of a fracture of the right clavicle.  
Therefore, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. 
§§ 4.40, 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  

Service medical records reflect that the veteran, who is 
right hand dominant, fractured his right clavicle in a 
motorcycle accident in 1989.  Initially, he was treated 
conservatively with immobilization and rehabilitation.  
However, a CT scan showed the presence of a nonunion of the 
clavicle.  He underwent an open reduction and internal 
fixation and the fracture fragments healed.  Nevertheless, 
further rehabilitation efforts were unsuccessful, and he 
underwent surgery to remove the hardware.  He continued to 
experience pain in the shoulder and was diagnosed with 
impingement syndrome.  Conservative management was again 
unsuccessful and he underwent surgical decompression.  He did 
not recover well and further evaluation revealed an injury to 
the sternoclavicular joint.  X-rays and a CT scan showed the 
presence of a widening of the sternoclavicular joint without 
dislocation.  No further surgical intervention was indicated 
and separation from service was recommended.  

The veteran filed his initial claim for benefits shortly 
after his discharge and service connection was granted for 
residuals of a fracture of the right clavicle.  The 
disability is currently rated 30 percent disabling under 
Diagnostic Code 5303, which pertains to impairment of Muscle 
Group III.  Muscle Group III functions to provide elevation 
and abduction of the arm to the level of the shoulder; and 
acts with components of Muscle Group II in forward and 
backward swing of the arm.  The intrinsic muscles of the 
shoulder girdle involved include the pectoralis major I 
(clavicular), and the deltoid.  In the dominant arm, moderate 
disability of Muscle Group III warrants a 20 percent rating; 
moderately severe disability warrants a 30 percent rating; 
and severe disability warrants a 40 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5303 (2001).  

Moderate disability associated with muscle injury 
contemplates some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moderately severe disability associated with muscle injury 
contemplates loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  Severe 
disability associated with muscle injury contemplates loss of 
deep fascia or muscle substance, or soft flabby muscles; 
muscles swell and harden abnormally in contraction; and tests 
of strength, endurance, or coordinated movements compared 
with corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56 (2001). 

The veteran's disability has also been rated under Diagnostic 
Code 5201 which pertains to limitation of motion of the arm.  
Limitation of motion of the major arm at shoulder level is 
assigned a 20 percent disability rating.  Limitation of 
motion of the major arm to midway between the side and 
shoulder level is assigned a 30 percent disability rating.  
To warrant a 40 percent disability rating, the limitation of 
motion of the major arm must be to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201 (2001).  

Upon VA joints examination in August 1998, there was no 
tenderness to palpation along the clavicle and no tenderness 
in the shoulder joint.  The shoulder exhibited full range of 
motion.  

Upon VA bone and muscle examinations in November 1999, the 
examiner noted that the veteran's claims file was not 
available for review in conjunction with the examination.  
However, the history provided by the veteran is consistent 
with the clinical record.  Therefore, the examination is 
adequate for rating purposes.  The examiner noted that the 
veteran's right clavicle was deformed and irregularly shaped.  
There was tenderness in the right supraclavicular area.  No 
ankylosis was present.  Range of motion of the right shoulder 
was internal rotation to 45 degrees; external rotation to 45 
degrees; and abduction to 90 degrees.  Flexion, extension, 
and adduction were within normal limits.  The joint exhibited 
painful motion and weakness at the extremes of the ranges of 
motion and he lacked endurance which resulted in weakness, 
pain, and fatigue.  There were no constitutional signs.  
Muscle strength was 4+/5 and there was no muscle herniation.  
Hence, the examiner concluded that there was only mild loss 
of muscle function.  

In view of the objective evidence of record, and considering 
the guidance set forth above, we find that the veteran's 
residuals of a right clavicle fracture do not warrant a 
rating in excess of 30 percent for any period of time since 
his discharge from service.  The most recent VA examination 
revealed that the predominant aspect of his disability 
involves limitation of motion of the shoulder and pain on use 
of the arm.  There is no indication in the record that the 
veteran sustained any injury to the muscles directly, and the 
examiner stated that there was evidence of only mild loss of 
muscle function.  Hence, a higher rating under Diagnostic 
Code 5303 may not be assigned.  Upon VA examination in August 
1998, the veteran's right shoulder exhibited full range of 
motion, but in November 1999, he was only able to abduct his 
arm to 90 degrees.  This degree of limitation of motion 
warrants a 20 percent rating for the major arm.  However, the 
objective findings also showed that the veteran had painful 
motion and weakness in the shoulder which resulted in a lack 
of endurance and fatigue.  With consideration of these 
factors, and in accordance with 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, supra, the veteran's disability was assigned the next 
higher rating of 30 percent.  His functional impairment has 
not been shown to be comparable to range of motion limited to 
25 degrees from his side, even with consideration of the 
additional factors increasing functional impairment discussed 
above.  On VA examination in November 1999, it was noted his 
usual occupation and daily activities were essentially 
intact.  He requires only periodic anti-inflammatory 
medicine.  As such, the Board finds this occupational 
impairment is contemplated by his current disability rating, 
and that a higher rating under Diagnostic Code 5201 may not 
be assigned.  


ORDER

An initial rating in excess of 30 percent for residuals of a 
fracture of the right clavicle is denied.  


REMAND

In Esteban v. Brown, 6. Vet. App. 259, 261 (1994), it was 
noted that while pyramiding of disabilities was to be avoided 
pursuant to 38 U.S.C. § 1155 and 38 C.F.R. § 4.14, it was 
possible for a veteran to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings.  In this regard, upon VA muscles 
examination in November 1999, the examiner noted that the 
clavicular scar was tender.  

In view of the foregoing, the Board finds that the issue of 
entitlement to a separate compensable rating for a status 
post surgery scar, as a residual of a fracture of the right 
(major) clavicle, is inextricably intertwined with the issue 
on appeal.  However, the RO has not adjudicated this matter.  
Further, during the pendency of the appeal, effective August 
30, 2002, the regulations for rating a skin disability, 
including scars, were amended.  67 Fed. Reg. 49590-49599 
(July 31, 2002) and 67 Fed. Reg. 58448-58449 (Sept. 16, 2002) 
(to be codified at 38 C.F.R. § 4.118).

The Board acknowledges that recently amended provisions of 38 
C.F.R. § 19.9 permit a Board Member to direct Board personnel 
to undertake "the action essential for proper appellate 
decision" in lieu of remanding the case to the agency of 
original jurisdiction.  67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9).  However, there 
are still actions that must be accomplished at the VA 
regional office level because current law requires it.  


Accordingly, this case is REMANDED for the following:

1.  The RO must adjudicate the 
inextricably intertwined issue of 
entitlement to a separate compensable 
rating for a status post surgery scar, 
residual of a fracture of the right 
(major) clavicle.  The veteran and his 
representative should be provided notice 
of the determination as well as his 
appellate rights.

2.  If timely notice of disagreement is 
expressed with regard to the RO 
determination of entitlement to a 
separate compensable rating for a status 
post surgery scar, residual of a fracture 
of the right (major) clavicle, the 
veteran should be issued a statement of 
the case which reflects the RO 
consideration of the issue, to include 
outlining application of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and the 
applicable provisions of 38 C.F.R. 
§ 4.118 as amended by 67 Fed. Reg. 49590-
49599 (July 31, 2002) and 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).

Thereafter, the case should be returned to the Board, as 
appropriate.  The veteran need take no further action until 
so informed. The purpose of this REMAND is to accord due 
process.  No inference should be drawn regarding the final 
disposition of this claims as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

